Citation Nr: 0126550	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of injury to 
the thoracic/lumbar spine.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from February 1967 to January 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a back injury.  A notice of disagreement was 
received in October 1998; a statement of the case was issued 
in March 1999; and a substantive appeal was received in April 
1999.  The veteran testified at a hearing before an RO 
hearing officer in February 2000 and before the undersigned 
via videoconference in September 2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

In the instant case, the veteran contends that his back 
disability is due to an in-service back injury.  The relevant 
evidence is summarized below.

The veteran's service separation examination in November 1968 
showed no abnormalities of the spine and no reports of 
recurrent back pain.  The veteran's service medical records 
show treatment for radiating low thoracic back pain in 
December 1968, following the separation examination.  The 
veteran denied injury, but reported that the pain was a 
chronic problem.  Examination showed tenderness in the right 
low thoracic region and exacerbation of pain on raising the 
right arm.  The examiner noted an impression of "probably 
muscular injury - minor." 

Medical records show treatment for back pain in November 
1992, after lifting a treadmill.  No history of back pain was 
noted.  An assessment of lumbar spine strain was reported.  

In January 1998, the veteran filed an initial claim for 
entitlement to service connection for a back injury.  

By letter, dated in April 1998, G.H.P., D.C., stated that he 
began treatment of the veteran in March 1998, following an 
automobile accident.  The veteran had complaints of low back, 
thoracic and cervical area pain and chronic lower back pain 
extending back to an injury during service.  Physical 
examination showed moderate loss of range of motion in the 
low back.  X-ray examination revealed no fracture, 
malformation or pathology with moderate thinning of the L5-S1 
disc space and anterior margin lipping and spurring of L5 
noted.  Dr. G.H.P. stated that due to the calcium build-up in 
the areas of lipping and spurring, he would estimate the 
injury causing such to have occurred thirty-plus years 
earlier.  Dr. G.H.P. concluded that the injury suffered by 
the veteran during service was a causative agent for his 
current condition.  
A VA examination was conducted in September 1998, and the 
examiner noted that the claims file was not available for 
review.  A history of back sprain in 1968 was noted.  The 
veteran reported pain, relieved by lying down, and 
intermittent numbness in the right thigh.  The examiner noted 
review of X-ray examination from November 1991, which showed 
mild sclerosis of the right sacroiliac joint, and X-ray 
examination from March 1998, which showed thinning of the L5-
S1 disc with anterior marginal lipping and spurring at L5.  
Physical examination showed very little motion in the lumbar 
spine, with "a lot of spasm" in the lumbar paraspinous 
area.  The examiner noted moderate tenderness and pain in the 
area of L4-S1.  No atrophy, numbness, or weakness of the 
lower extremities was shown.  The examiner provided an 
assessment of chronic low back strain with intermittent 
right-sided L4 radiculopathy and osteoarthritis and 
degenerative joint disease at L5.  

In his VA Form 9, substantive appeal, received in April 1999, 
the veteran stated that he injured his back during service in 
Germany and that his back condition had remained stable since 
that time.  He reported constant pain with numbness in the 
legs after standing or walking too much.  

At a hearing before an RO hearing officer in February 2000, 
the veteran testified that during service he shoveled coal 
and loaded "real heavy" ammunition as part of his duties.  
Transcript pp. 2-3, 5.  He reported particularly severe pain 
after shoveling coal and was taken to the infirmary in 
Germany for these complaints.  Transcript pp. 7-8.  The 
veteran stated that he had problems with his back off and on 
during his work history, after leaving the service.  
Transcript p. 8.  He testified that he worked for a hospital 
for more than 20 years and sought treatment a couple of times 
during that period.  Transcript p. 14.  He noted that he 
sought treatment in the early 1990s for a work injury and in 
1998, following a motor vehicle accident.  Transcript pp. 20-
22.  

The veteran submitted undated statements from his sister and 
a friend, both of whom stated that the veteran reported 
injuring his back in Germany and had complained of back pain 
since that time.  

By letter, dated in August 2001, R.R.F., D.C., reported 
examination of the veteran's low back in August 2001.  The 
veteran reported complaints of pain in the low back and 
thoracic spine.  The veteran reported that he injured his 
back during service in 1967 while unloading ammunition.  He 
further stated that he injured his back again when shoveling 
coal.  The veteran reported intermittent flare-ups of pain 
and stiffness in the following years and these episodes 
increased in severity and frequency.  He stated that any 
activity exacerbated his back problems.  Dr. R.R.F. concluded 
that the thinning at L5 indicated an injury that occurred 
some time ago.  When coupled with the spurring and calcific 
infiltration, Dr. R.R.F. found it logical that these changes 
took years to develop.  Dr. R.R.F. stated that the same 
conclusions could be drawn from the thoracic injuries with 
the permanent structural alterations noted on examination.  
Dr. R.R.F. stated that, assuming no injuries prior to 1967, 
it would be logical to assume that given the location of the 
1967 injury, combined with the X-ray findings, that they 
were, more probably than not, responsible for the veteran's 
current disability.  

At a hearing before the undersigned, via videoconference, in 
September 2001, the veteran testified that during service he 
became disabled due to back pain after shoveling coal.  He 
reported constant back pain since that time.  Transcript p. 
4.  He stated that he first sought treatment approximately 
two years after discharge from service.  Transcript p. 5.  
The veteran stated that he did not sustain a back injury in 
the 1998 automobile accident.  Transcript p. 6.  

In the instant case, the Board finds that there appears to be 
additional pertinent evidence which is not on file.  For 
example, while two statements have been submitted by two 
chiropractors, the actual treatment records are not in the 
claims file.  Since these records appear to pertain to the 
veteran's back disability, the Board concludes that an 
attempt should be made to obtain these records.  Accordingly, 
a remand is required.

The Board further notes that, while the two chiropractor's 
statements are supportive of the veteran's claim, it is 
apparent that the opinions, which were proffered decades 
after service and after the veteran was involved in a motor 
vehicle accident,  were not preceded by a review of the 
veteran's claims file.  Moreover, the service medical record 
refers to low thoracic back pain, while the X-rays performed 
in recent years apparently showed disc pathology in the L5 
region.  When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Under these circumstances, it is the Board's 
judgment that an orthopedic examination, which includes a 
review of all of the relevant medical and X-ray evidence and 
an opinion addressing the contended causal relationship, is 
warranted. 

The Board also notes that the veteran submitted the August 
2001 letter from a chiropractor directly to the Board and he 
did not waive RO review of this evidence.  Generally, 
pertinent evidence submitted to the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case, unless this right is waived by the veteran or 
his representative or the benefit sought can be granted.  38 
C.F.R. § 20.1304(c) (2001). 

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his back 
disability.  After securing any necessary 
release, the RO should obtain those 
records not on file.  Of particular 
importance are any additional records 
from the two chiropractors who have 
treated the veteran, R.R.F., D.C. and 
G.H.P., D.C., as well as any other 
records relating to treatment following a 
1998 motor vehicle accident that may be 
available.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination in 
order to determine the current nature and 
etiology of any back disability that may 
be present.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
must provide an opinion as to whether it 
is as likely as not that any back 
disability found to be present began 
during or as the result of any incident 
of active duty, to include an injury 
sustained in 1969.  All indicated tests 
or studies should be accomplished.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of the statement from R.R.F., 
D.C., dated in August 2001, and any 
additional evidence added to the record 
pursuant to this remand. 
If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which includes the statement from R.R.F., D.C., dated in 
August 2001, and any additional evidence added to the record 
pursuant to this remand, and they should be provided an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


